*221The opinion of the court was delivered by
Woodward, J. —
On the 21st day of May last, this court, at the instance and on the complaint of Joseph T. Thomas, as relator, awarded an alternative mandamus against the commissioners of the county of Allegheny, requiring them to proceed, under the Acts of Assembly relating to county rates and levies, and make provision for the payment of the interest accrued and accruing, on certain bonds issued by the county, to the aggregate amount of $300,000 — two of which the relator holds — or show adequate cause for their not doing so. To this writ the commissioners have made a return, the sufficiency of which is hereafter to be noticed.
The counsel for the relator, deeming it insufficient, have moved the court to disallow it, and to award a peremptory mandamus, and on this motion argument has been fully heard by the counsel of the respective parties.
This motion is according to the course of the common law of mandamus; but, by statute, both in England and Pennsylvania, an unsatisfactory return is now required to be replied to by a demurrer, plea, or traverse. Under our statute, the case then assumes the form of an ordinary action at law, and all questions properly arising are to be tried in the same manner as was formerly done at common law in the action for a false return. If judgment be given for the party suing the writ, a peremptory writ of mandamus issues without delay, as if the return had been adjudged insufficient. At common law, a judgment is not necessary to support the peremptory writ; under our statute it is.
Such, in brief, is the statutory mode of proceeding in suits of mandamus ; and, because it is expressly enjoined by our Act of 14th June 1836, and necessary also for the sake of the symmetry of the record, we shall treat the motion and argument made on behalf of the relator, as a demurrer to the return of the respondents, and proceed to consider the case, as if it had been entered in form.
The sufficiency of the return is thus fairly raised upon the record. Before proceeding to test it, however, it is necessary to obtain a clear view of the grounds on which the relator has instituted the action.
He claims to be the owner, in his o'wn right, of two bonds or certificates of loan, executed by the commissioners of Allegheny county on the 15th day of July 1853, under the seal of said county, for $1000 each (part of the aforesaid issue of $300,000), payable to the Pittsburgh and Steubenville Railroad Company, or bearer, on the 15th day of July 1885, with interest at the rate of six per cent, per annum, payable semi-annually, on the fifteenth day of January and July, at the city of New York, upon presentation and surrender of the proper coupons thereto annexed. He *222complains that the county has wholly and wrongfully neglected to make any provision for the payment of the interest on said bonds. Our alternative mandamus, founding itself on the matters charged by the relator, recites an Act of Assembly of 1849, incorporating the Pittsburgh and Steubenville Railroad Company, and a supplement thereto of 26th February 1853, authorizing the county of Allegheny, through its commissioners, and upon the recommendation of one grand jury, to subscribe an amount not exceeding ten thousand shares to the capital stock of said company, to borrow money to pay therefor, and to make provision for the principal and interest of the money so borrowed, as in other cases of loans to said county. The writ further recites the recommendation of the grand jury of June Term 1853, that the county should subscribe an amount not exceeding ten thousand shares to the capital stock of said company — the fact of a subscription of six thousand shares, and the issue of bonds therefor in the gross amount of $300,000, in amounts respectively of one thousand dollars each, and that the two bonds of the relator, issued as part payment of said subscription, were transferred by the railroad company, in conformity with the aforesaid Act of Assembly of 1853, as well as of two other acts approved March 2d 1855, and March 27th 1855. It charges also that a large amount of interest is due and unpaid.
Such is the relator’s case. It is an appropriate case for mandamus. He does not ask that judgment be rendered for him for the amount of the unpaid interest, but simply that public officers —the fiscal agents of the county of Allegheny — clothed by law with the power of assessing and collecting taxes to the extent of one cent in the dollar of the adjusted valuation of taxable property in the county, shall be required to provide means for paying that interest in the same manner they provide for paying other debts of the county.
It is obvious that he has no other adequate legal remedy. The Acts of Assembly relating to county rates and levies, impose no specific penalty upon the commissioners for the neglect of such duties as the relator calls on them to perform, and if a penalty were provided, it is well settled that it would not supersede the remedy by mandamus. If the relator were demanding payment merely of his interest, he might, indeed, sue by action of debt, but so might every holder of any of the three hundred bonds, and thus every six months would bring down upon the county an avalanche of lawsuits that would be destructive to her treasury. And a remedy that would require three hundred creditors to sue twice a year for interest, could scarcely be regarded as adequate. The law is bound to furnish some better means, even if immediate payment were the thing sought. Rut where that is not the immediate object, but the relator only seeks to put the county commis*223sioners in motion to execute duties devolved on them by law, neither the action of debt, nor any other ordinary action, is adequate. I need not consider whether he had any remedy in equity, for according to the best authorities, both English and American, the existence of an equitable remedy is not a ground for refusing mandamus.
Although mandamus is usually spoken of as an extraordinary remedy, and it is so in the sense that it lies only where there is a clear legal right, and no adequate remedy for it at law; yet since the time of Lord Mansfield, it has grown into great use in England, and the effect of the various decisions is said to be, that the Court of King’s Bench, as the general guardian of public rights, and in exercise of its authority to grant the writ, will render it, as far as it can, the suppletory means of substantial justice in every case, where there is no other specific legal remedy for a legal right; and will provide, as effectually as it can, that all official duties are fulfilled, whenever the subject-matter is properly within its control. Originally, mandamus was a mere letter missive from the king to a subordinate functionary, commanding the performance of his duty — then it became a legislative power — and finally was committed to the Court of King’s Bench as a judicial remedy, and as such, it has been extensively and beneficially applied. Thus, it is a general rule, that whenever an act of Parliament gives power to, or imposes an obligation on a particular person to do some particular act or duty, and provides no specific legal remedy for non-performance, the court will, in order to prevent a failure of justice, grant the writ to command the doing of such act or duty. The books abound with instances of the writ directed to inferior courts, magistrates, and local authorities, commanding them to execute acts of the legislature. So, the Ordinary has often been commanded to grant letters testamentary and of administration ; bishops to institute clergy; aldermen and burgesses to proceed in the execution of their official duties; incorporated companies to execute charter-powers; and churchwardens to make and raise one or more rates for the repayment of money and its interest, borrowed on the credit of the parish. It lies also to command a municipal corporation to enforce payment of existing borough rates, and to make and cause to be collected another borough rate wherewith to pay instalments on a composition bond ; and in a case in Strange’s Iiep. 63, it was held to lie commanding the making of a county rate.
Instances might be multiplied of the frequent resort to this writ, in England, to enforce execution of official duties, especially of a fiscal nature, involving the taxing power ; but they will be found collected and arranged under appropriate heads in Tapping on Mandamus, to which I refer passim, and it is not necessary that I should cite more.
*224For a succinct view of the law of this writ, as it prevails in the United States, I refer to Angelí ‡ Ames on Corporations, title Mandamus.
In this court the writ has been often discussed, and in many instances applied. The general rule with us is, that where a ministerial act is to be done, and there is no other specific remedy, a mandamus will be granted to do the act required: Griffith v. Cochran, 5 Binn. 87, 103; Com. v. Cochran, 1 S. & R. 473; Com. v. Johnson, 2 Binn. 275; see also 2 Binn. 362; 16 S. & R. 317; 2 Penn. R. 518; 4 Casey 108.
I refer also to the case of Graham & Knox v. The City of Maysville, lately decided in the Circuit Court of Mason county, Kentucky, and reported in 6 Am. L. B. 589; where, in a case bearing in many points a striking resemblance to the one before us, the law of mandamus wTas discussed with learning and ability, and the full remedial power of the writ applied.
From all these sources, it is abundantly apparent, that the case presented by the relator is a fit one for mandamus, unless grounds be disclosed in the return for withholding it.
And this brings us to a consideration of the matters alleged in the return.
The first thing to be remarked, on looking into the return, is, that the commissioners nowhere in it deny, either expressly or by implication, the execution of the bonds in question. Nor is their delivery to the railroad company in payment of the county subscription denied. So far forth, then, as the execution and delivery of the instruments of indebtedness can bind the county, she is bound; for execution and delivery are unquestioned.
Another observation is, that many of the pleas or allegations of the return are wanting in that pertinency, directness, and certainty which the law requires.
At common law, the certainty required in returns to mandamus was as strict as that which governed estoppels, indictments, or returns to writs of habeas corpus; and the statute of 9 Anne, c. 20, though it relieved the process of many of its common law peculiarities, did not take away the strictness of return which the common law required. Our legislation has not touched the point.
But the Court of King’s Bench (now properly called the Queen’s Bench) have gradually relaxed the common law rule, and at this day, the certainty required, is said to be, certainty to a certain intent in general — which means that which, upon a fair and reasonable construction, may be called certain, without recurring to possible facts that do not appear. And every allegation of a return must be direct, and be stated in the most unqualified manner — not inferentially or argumentatively, but with certainty and plainness: Tapping 354-7.
*225The jurisdictions of this court are derived from the constitution and legislation of Pennsylvania, but the measure of the extent of its jurisdiction is according to that of the Queen’s Bench and the Exchequer Chamber in England ; so that we naturally follow the former tribunal in the rules that obtain in mandamus pleadings. Taking the rule that requires certainty and directness to a reasonable intent in general, it will be found, as we proceed with the analysis of the return before us, that it is a defective return in many particulars. The several parts of it may be regarded as so many pleas, and may be numbered and stated as follows :—
1. It first sets out that the grand jury did not recommend a subscription of any “given amount” of shares of the stock of said company. The irrelevancy of this will be seen, not only from the general views hereafter to be expressed in reference to the third plea, but from the absence of any allegation on the part of the relator that the grand jury recommended any “ given amount.” He does not allege it, and he was under no necessity to allege it, for the Act of Assembly did not require the grand jury to specify or designate the amount of the subscription. The act authorized the county to subscribe an amount not exceeding ten thousand shares, on the recommendation of the grand jury. The relator charges that the grand jury recommended a subscription not exceeding ten thousand shares, and that the commissioners made a subscription of six thousand. It is manifest,'that the plea meets nothing contained in this charge, and amounts to nothing as a defence, because the law did not impose on the grand jury (as in the case of Mercer County v. The Pittsburgh and Erie Railroad Co., S Casey 390) the duty of “designating” the subscription to be made. It simply required the grand jury’s approbation of the subscription contemplated by the act; and the relator charges that such approbation was obtained and a subscription made within it.
But this first plea proceeds to charge that if any subscription was made, one bond was issued therefor, in the sum of three hundred thousand dollars, and that the several bonds recited in the writ, if issued at all, were used without authority of law, and not in payment of the supposed subscription of three hundred thousand dollars. Now, if duplicate securities were agreed upon between the parties, and made, this would not impair the obligation of either of these securities. And, if the subscription and bonds alleged were not made — or the commissioners meant to tender an issue on that point, they should have put in a direct denial. They put it hypothetically, but issues are not formed to try hypotheses, but facts. No fact is so charged here as to be capable of investigation on an issue. If it be said, that the unlawfulness of the bonds in suit is the fact charged, the answer is that they are charged to be unlawful, only if they were issued, which is a mode of plead*226ing much below the rule of certainty and directness, which we have seen the law requires.
This plea must be adjudged insufficient.
2. And the second is worse still, because totally irrelevant. The commissioners plead, on information and belief, that other bonds (amounting to the sum of two hundred thousand dollars) were subsequently issued to the railroad company without authority of the law. What was this plea intended to answer ? The relator says nothing about an issue of $200,000 of bonds — pretends to hold no bonds of such an issue, and asks for no judgment or action of this court in respect of it. If, in point of form, this were regarded as a sufficient tender of an issue, it would be an issue outside of the record, and therefore irrelevant and impertinent.
3. We come now, in the third place, to the most important part of the return. Matters are herein pleaded, with tolerable certainty,' which suggest questions of the gravest import. The commissioners refer to the provisions of the Act of Assembly of February 24th 1853, which forbade the bonds or certificates thereby authorized,to be sold at less than the par value thereof; and then they allege that the bonds were in all cases disposed of in violation of the said condition. The amendment to this plea denies that the bonds of the relator, or of any of the $300,000 issue, were sold or transferred by the railroad company, in conformity with either the last-mentioned act, or the Acts of the 2d and 27th March 1855, as averred in the writ, or that any resolution Ayas adopted by the commissioners, as charged, to dispense Avith the provisions of the first of the aboAre-named acts; and the plea goes on to charge that the bonds were sold and transferred before the passage of the.last two mentioned acts, and in open disregard of the first of said acts.
The force of the facts here alleged Avill be appreciated when it is remembered that the Act of 24th February 1853, in conferring authority on the commissioners to make the subscription, appended the condition “ that said bonds or certificates of loan shall not be sold at less than the par value thereof.” The subsequent Acts of March 1855 modified this condition, so that the company might sell below par, “provided that no sale shall be consummated until the commissioners of the county which issued, the bonds shall have, by resolution, determined the lowest price at which said railroad company may sell the same ; said resolution to be recorded in the minutes of their proceedings.”
Noav, the relator alleges compliance with these provisions, and sets forth an extract from the minutes of the commissioners to the effect that on the 8th day of April 1855, they passed resolutions reciting the above-named Acts of March 1855 — the subscriptions on behalf of the county to several railroad companies, the Pitts*227burgh and Steubenville included — and the desire of the commissioners not to hinder or delay the work on said roads, but rather to push it forward to completion, for the purpose of strengthening their security for the semi-annual payment of interest on the certificates of stock issued by said companies to said county — and that thereupon they resolved that the said companies “ may sell any county bonds in their hands, belonging to them, and which were received in payment of subscriptions to the capital stock of said companies, at not less than seventy-eight cents on the dollar.”
In this manner the relator deduces the right of himself and other bond-holders to purchase the bonds at seventy-eight cents on the dollar, but all this the respondents deny. They deny the resolutions of the commissioners and the sale of any bonds under them, and allege that the relator, and all who with him are interested in the $300,000 loan, got their bonds not only before the alleged action of the commissioners, but before the law was passed that authorized them to reduce the price below par.
The demurrer must be taken as admitting facts so precisely pleaded. The Acts of March 1855, and the action of the county commissioners reducing the price of the bonds, are thus put out of the case, and it must be assumed that the bonds were sold before the Acts of 1855 were passed, and in violation of the condition contained in the Act of T853. Then the question which the record presents is this: — Are the commissioners of the county bound to provide for the interest of bonds duly issued by them, but which have been sold by the railroad company for less money than they were required by law to demand for them ?
If they are, this plea, though sufficient in form, is immaterial in substance, and must be disregarded; if they are not, the relator has no right to a peremptory mandamus.
The county of Allegheny, though not strictly'a municipal corporation, because it possesses within itself no legislative powers, is nevertheless a body politic, with many corporate powers. It has a common seal — is capable of contracting — of taking and holding property, real and personal, and of suing and being sued.
Its corporate powers, says our Act of 15th April 1834, shall be exercised by the county commissioners. The building of railroads outside of the county was never germain to the purpose of the institution, nor within its general corporate powers. But the county was capable of accepting such augmentation of its powers, at the hands of the legislature, as would enable it to assist outside railroads. Whether the legislature might constitutionally confer such powers is another question, which will be noticed hereafter ; but assuming for the present the right of the legislature to grant them, the capacity of the county to accept and exercise them cannot be reasonably doubted. For, be it remembered, counties are creations of the legislature, and the powers with which the crea*228ture shall be endowed must be referred to the same absolute will that brings the creature into being. If the creator does not possess powers to bestow, that is one thing ; but if, possessing them, they are bestowed, there is an end of the question as to the right to exercise them.
Empowered to subscribe to the capital stock of The Pittsburgh and Steubenville Railroad Company, and the subscription made in accordance with the legislative will, no contract could be more obligatory. The authorized mode of making the subscription good was by the issue of such certificates of loan, or bonds, as the relator holds. The respondents do not deny that the certificates or bonds were executed and delivered in satisfaction of the subscription. The county has got the stock, which was the consideration of the subscription. The certificates or bonds on the face of them pledge the “faith, credit, and property of the county” for the payment of both principal and interest. The pledge is as absolute for the interest as for the principal. It was a public loan, on the faith of the public credit. Such loans are common, hot only on the part of our general and state governments, but among all organized states of the civilized world, and there is no sentiment on which mankind are more united than on the inviolability of such public pledges. And the sentiment is very sound; for repudiation of public obligations is sure to be followed by social disorders and general decay of private morals. A pledge of the public faith ranks as an imperfect obligation, because no action at law ordinarily lies to enforce it. The state or community may furnish a qualified remedy against itself; but unless it do so, the contract is remediless. Everything beyond this must be referred to the arbitrament of the sword. But, because all ordinary remedies are lacking, the obligation is considered all the more sacred. In the revolution of governments, whatever dynasty goes up or down, the public debt remains, and is always recognised by the existing government. The strongest state of Europe is not strong enough to repudiate her debt. The weakest and most contemptible is not base enough.
The state of Pennsylvania has been sorely tried at several periods of her history, but she has never tarnished her fame by entertaining for an instant the thought of repudiation. When she could not pay, she has issued scrip bearing an interest that would compensate the creditor for delay — has taken effectual measures for payment at the earliest possible period, and she has uniformly measured the extent of her obligations by the official acts of her official agents, without regard to the fidelity, the wisdom, or the prudence of those agents. Herein she has furnished an example 'for all her sisters of the confederacy, and for all the counties, cities, townships, and boroughs within her borders — an *229example worthy of universal imitation, and which no county is better able to imitate than this wealthy county of Allegheny.
The condition prescribed by the Act of 1853 was a rule to the railroad company. They were not to dispose of the county bonds at less than par, and the county might have restrained them by injunction from doing so, as several counties have lately done. But she stood by in silence, and suffered them to be disposed of, without notice to the public, remonstrance to the company, or appeal to the courts.
Under these circumstances the question arises, Is she bound to provide for the interest? We unhesitatingly answer — Yes, she is.
The bonds were marketable articles — they were made for the markets of such securities — and the county, having permitted the company to put them into the market, and still allowing them, even to the present moment, to stand before the world as genuine pledges of the faith of the county, unquestioned and as if unquestionable, it is the plainest of all dictates, whether of morals or of law, that she should provide for the accrued and accruing interest. To this extent her obligation is a present one, and imperative. She cannot neglect, postpone, or repudiate it, without a stain on her good name more dark than the smoke of her industry.
Notwithstanding all that is alleged in the pleas under consideration, we hold the commissioners bound to do what the relator calls on them to do. And we will not allow ourselves to doubt that it will be done, cheerfully and effectually, without the exigency of a peremptory writ. If, however, we are mistaken in this conviction —if the commissioners shall deliberately resolve to imperil the character of the industrious, thrifty, and respectable community whom they represent, they must expect the law to exhaust its powers to bring them to a better mind.
But whilst we thus overrule the third plea, we do not underrate the importance of the facts therein alleged. And we will not hesitate, in a ease of so much public concern, to express ourselves freely in respect to them, without intending, however, to commit the judgment of the court on any future question that may arise.
We regard the allegations in that plea, if susceptible of proof, as possible ground for an equitable defalcation on behalf of the county against the principal of the debt.
Let‘us contemplate the matter a little in this aspect. The stipulation that the bonds should be sold at par was not unreasonable. It was a becoming expression of confidence in the faith and ability of the county, and was calculated to repress those scandalous speculations of stockjobbers which are a disgrace of our generation, and which have ruined many a meritorious enterprise. The county had a right to contract upon that condition, and she did contract on that condition. She plighted her faith on no other. She did not say she would pay the bonds, whatever they sold at, *230but if they were transferred before the 8th of April 1855, her language was that she would pay them if the purchaser paid the company their par value. If transferred after that date, her language was she would pay them if the company received from the purchaser seventy-eight cents in the dollar. Such was the contract, and nothing more can be made of it. And every holder and receiver of the bonds had notice, at least, of the first condition, for there, on the face of the bond, it was plainly said it was “ given inpursuance of the Act of Assembly of 24th February 1853.” That act was a public law, of which brokers and their customers were bound to take notice, as well as other people. In the bond there was an express reference to the act, and in the act the condition was expressed in unmistakable English.
[Oommonwealtb. ex rel. Thomas v. Commissioners of Allegheny County.]
The object of the legislature and of the county, was to promote the building of a railroad down the valley of the Ohio, which should remedy the inconveniences that droughts and frosts occasion to river navigation, and open a steady outlet for the immense productions of the county to the great markets of the south-west. It was not a scheme of madness, or of folly, but a rational conception, and worthy of the helping hand which the county proposed to lend to it. Speculators should have taken notice of these things, and should have heeded the legislative guards which were thrown around the undertaking.
Suppose a father willing to help a son in business lends him his credit, in any form of paper that is not strictly negotiable, but stipulates on the face of it that the son shall not sell it at less than par, and then stands by and sees him selling at a ruinous discount without objection. Is there any doubt that, in a court of law, the father would be held to pay the paper, principal and interest, according to its tenor ? I think he would be a bold lawyer who would deny it.
But suppose the father should go into a court of equity, and show the violation of the condition under which he contracted, and offer to pay or renew his paper for the actual amount the son had received, would not a chancellor hear him ?
This is a question which we are not to decide now, for it is not raised. Perhaps it never will be. But should the county commissioners arouse themselves from unworthy dreams of repudiation, and bring the railroad company and the holders of these bonds to an account in a court of equity, and establish the fact that the bonds were disposed of- for less money than the law enjoined, it would be a subject of very serious consideration whether the county ought to be required to provide for them, or pay, beyond the sums actually received by the railroad company. Why should she ? In seeking equity, she would be obliged to do equity; but would it not be equitable to have her obligation cancelled upon restoring to the unlawful purchaser the money he had paid? *231What more could 'such a purchaser in good conscience claim? May he compel the county, against the tenor of her bond, to pay for that which neither she nor her beneficiary received ? On what principle ? The negotiability of the bonds ? They are not negotiable instruments, within the law merchant. The seal spoils that plea. Nor did we treat them as such, in Carr v. LeFevre, 3 Casey 413. The bonds in that case were not county bonds, but bonds of a private corporation, and the point ruled was, that, when payable to bearer, they pass by delivery, and carry with them the right of action in the name of the receiver. But no principle or decision, that I am aware of, would necessarily exclude an equitable defence to such a debt as this — especially if the purchaser is affected by circumstances of notice.
Or will it be said that, having enforced payment of the interest, the principal must be enforced of course ? As well might it be argued, that the law having adjudged the right, equity is incapable of restraining of modifying the remedy — a thing which it is the frequent office of equity to do. To restrain proceedings at law is one of the largest heads of equity jurisprudence.
The relator, standing in a court of strict law, demands the interest that is nominated in his bond. However he acquired his bonds, he is the “ hearer,” and as such has a right to demand the interest. The commissioners tender an equitable defence, but we tell them this is not the time or place to bring it forward. As long as they leave the body of the securities outstanding and unquestioned, they are incapable of making the defence upon the incidents. Equity, even, would not deal with such a defence, where the suit was only for interest. Much less the law. But let the whole case be brought into equity, and it may be found that even-handed justice will require the county to make a new security for the sums actually received by the company, payable in 1885, with semi-annual interest; and the holders of the bonds to surrender their bonds for cancellation on receiving that new security. Whatever interest is paid meanwhile, will easily admit of equitable adjustment, when the final account comes.
If this foreshadowing of a possible remedy should lead to action on the part of the county, she will not he at any loss for parties to sue, for the railroad company is at hand, and every owner of bonds will become known, as his semi-annual interest is paid at the county treasury.
But, if the county means to take no effectual action for her relief — if she will drive her creditors to sheer law, by refusing all performance of her promises, she must he judged by the law. Upon the law, the defence proposed cannot be sustained.
4. Having said so much (not too much, we hope, under the peculiar circumstances of the case) upon the main branch of the *232defence, it will not require many words to dispose of the fourth and all the remaining pleas.
The fourth plea is a sort of conjectural interrogatory as to whether the relator is a bond fide holder of the bonds he claims. His title is not exactly denied or admitted, but we are asked to put him to the proof of it.
We cannot do it, on so uncertain and equivocal a plea. He alleges positively that he is the owner, and until it is positively denied he cannot be required to prove his title.
5. The debt is denied in the fifth plea, which, considering that the execution of the bonds is not denied, must be taken as an argumentative inference from all that has been previously alleged. Non est factum, or its equivalent, would have been the appropriate mode of putting in issue the creation of the debt. If the plea means that the debt, having once existed, is extinguished by the circumstances alleged, that is an argument and not a plea; and as such is condemned by the rules of pleading to which I have heretofore adverted. The remainder of this plea, which alleges a specific remedy at law, is sufficiently answered by what was said in defining the position and rights of the relator.
6. The sixth plea alleges the corruption of the grand jury and the county commissioners, in making the alleged subscription, but in terms quite too general and indefinite for so grave a charge. This plea was not pressed in the argument, but we were happy to hear the counsel on the part of the relator explain, without contradiction, that the sums of money referred to in this plea, were paid for clerical services and other necessary expenses in preparing county bonds for issue — not only those in question here, but others also.
Finally, it is insisted that the Act of Assembly authorizing the subscription is unconstitutional and void. I do not mean to discuss this question. That was done in Sharpless’s Case. Several changes have taken place in the membership of this court since that case was decided, but at no time since could a different judgment have been obtained. The Acts of Assembly on this subject have never been regarded as wise and wholesome legislation, by any member of the bench; but it must be remembered that a great deal of vicious legislation-may be had within the boundaries of the constitution. The constitutional powers of the legislature are not necessarily as limited as its wisdom. The courts often find themselves unable to set aside Acts of Assembly on constitutional grounds, which they, would be glad to repeal if they had a constitutional veto.
The precedents for this species of legislation are so numerous, the rights and interests vested on the faith of it so great, and the reasons in support of its constitutionality so clearly stated in the case referred to, that wTe do not feel called on, nor indeed, at *233liberty, to enter anew into the investigation. Especially, is it unnecessary to do so, when the people of Pennsylvania, who make our constitutions, have sanctioned the judgment in Sharpless’s Case by so amending the constitution as to forbid such legislation in future.
The question should be considered at rest. We cannot agree with counsel that, because it is a constitutional question, it should be treated as always open. Where the meaning of the constitution, on a doubtful question, has been once carefully considered and judicially declared, the instrument is to be received in that sense, and every reason is in favour of a steady adherence to the authoritative interpretation. As the constitution stood, therefore, before the late amendments, it did not forbid such legislation as that under which the subscription in question was made.
I have thus gone, step by step, through the return, and the conclusion of the whole matter is, that judgment must be entered, on the demurrer, for the relator.
And now, to wit: November 11th 1858, this cause came o.n for hearing and was fully argued by counsel, whereupon the court, after due consideration, do order and adjudge that judgment be entered upon the demurrer for the relator; and that the respondents, commissioners of the county of Allegheny, be and they are hereby commanded, at their next annual meeting for estimating the probable expenses of said county, to make full and ample provision in their estimates for raising money to pay the interest on the three hundred thousand dollars of certificates of loan or bonds in the aforesaid complaint of the relator mentioned and referred to, which shall at that time be due and unpaid, and that which shall become due thereon in the year next ensuing such meeting of the said county commissioners; and to issue their proper warrants to the collectors of county rates and levies of the said county for the collection thereof, as in and by the several Acts of Assembly in such cases made and provided they are authorized and required to do,— and that they cause to be paid, out of the treasury of said county, the costs of this suit.